Citation Nr: 0930621	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran's claim was previously before the Board in August 
2007 and remanded for additional evidentiary development.  
Regrettably, another remand is required for the reasons 
discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that he has PTSD as a 
result of his service in the Navy during the Vietnam Era.  
The Veteran served as an ordinance mechanic on the U.S.S. 
America.  Specifically, the Veteran reported in a letter to 
the RO dated July 2002 that his brother was critically 
injured on October 1, 1972 while serving in the Navy aboard 
the U.S.S. Newport News.  

The Veteran indicated that doctors were unsure whether the 
Veteran's brother would survive; so on October 5, 1972, the 
Veteran was flown to the U.S.S. New Orleans to be with his 
brother while he recuperated.  The following day, the Veteran 
and his brother were purportedly transferred to Da Nang, 
where the Veteran was subsequently "put with VMFA 333, witch 
[sic] was the beach det. from the U.S.S. America."

In another letter to the RO dated March 2004, the Veteran 
stated:

I was put with my brother after he was 
hurt.  They did not know whether he was 
going to live or die.  When I saw my 
brother, it did not look good for him.  
He had over 50% of both his lung's [sic] 
burned out. . . . He had a hole in his 
throat to breath [sic] by.  He had 
tube's [sic] all in him.  I did not even 
know my brother, by the way he looked.  
He did not look like my brother.  This 
hurt me real bad. 

In the August 2007 remand order, the Board requested that the 
Veteran provide additional evidence related to this claimed 
stressor.  Now associated with the claims file are a series 
of telegrams and letters dated October 1972 from the Navy to 
the Veteran's parents.  These letters documented the 
Veteran's brother's injury while aboard the U.S.S. Newport 
News as well as his subsequent transfer to the U.S.S. New 
Orleans and eventual recuperation at the 95th Medical 
Evacuation Hospital in Da Nang.  Deck logs from the U.S.S. 
Newport News also dated October 1972 confirmed the Veteran's 
brother's involvement in the U.S.S. Newport News turret 
explosion.  

Also associated with the claims file are travel authorization 
forms which authorized the Veteran to travel to the U.S.S. 
New Orleans to visit his brother.  The Veteran's brother also 
submitted a statement dated August 2007 in support of the 
current claim.  According to the Veteran's brother, he was 
treated for smoke inhalation injuries, including collapsed 
lungs, following a turret explosion aboard the U.S.S. Newport 
News.  The Veteran's brother also stated that the Veteran was 
"at my bedside for a few days [aboard the U.S.S. New 
Orleans]. . . until they took him to Da Nang."  Given the 
evidence of record, the Board finds that this stressor has 
been sufficiently corroborated.

The Board notes that the Veteran also indicated in a March 
2004 statement that three individuals he knew were killed in 
Vietnam.  In the previous remand order, the Veteran was asked 
to provide additional information pertaining to the 
circumstances surrounding the deaths of these service men.  
Specifically, Veteran was asked to clarify when, where, and 
how the service men he listed in his March 2004 statement (S. 
[redacted], [redacted], and [redacted]) were injured/killed and 
whether he witnessed their injuries/deaths.  To date, the 
Veteran has provided no additional clarification regarding 
these claimed stressors.  Absent specific information that 
could be used to corroborate the Veteran's alleged stressors, 
the Veteran should be informed that VA is not obligated to 
continue its search for such information.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2008).  

In this case, the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination in June 2009.  The Board notes 
that the VA examiner indicated on more than one occasion 
during the examination that the Veteran's psychiatric 
symptoms were consistent with severe PTSD, but 
"overendorsed."  However, the examiner failed to provide 
(1) an Axis I psychiatric diagnosis; and (2) a nexus 
statement as requested by the Board's August 2007 remand 
order.  Thus, the Board finds the June 2009 C&P examination 
report to be inadequate for evaluation purposes.  

In view of this determination, the Veteran should be afforded 
a new VA psychiatric examination to ascertain the nature and 
etiology of any of the Veteran's psychiatric disorders and 
their relationship to service, if any.  See also, Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim 
for PTSD cannot be a claim limited only to that diagnosis, 
but must be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that the Secretary obtains in support of the claim).    

The Veteran also stated at the time of the June 2009 VA C&P 
PTSD examination that he received Social Security Disability 
benefits.  The Board notes that no such records are currently 
associated with the claims file.  Thus, the RO should contact 
the Social Security Administration (SSA) and/or other 
appropriate Federal agency and request a complete copy of any 
and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits.  If no 
such records exist, information to that effect should be 
included in the claims file.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from June 28, 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
again ask that he clarify when, where, and 
how the service men he listed in his March 
2004 statement ([redacted], [redacted], 
and [redacted]) were injured/killed and 
whether he witnessed their 
injuries/deaths.  Absent specific 
information that could be used to 
corroborate the Veteran's alleged 
stressors, the Veteran should be informed 
that VA is not obligated to continue its 
search for such information.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from June 28, 2002, to the present.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran, provided that the Veteran 
completes the required authorization 
forms.
3.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
explain how each of the requisite criteria 
for this diagnosis are satisfied.  The 
examiner is also asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's military service, and 
specifically, to a confirmed stressor, to 
include the Veteran's brother's 
involvement in the U.S.S. Newport News 
turret explosion.  The examiner must 
provide a complete rationale for any 
stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran has any other diagnosed 
psychiatric disabilities, to include 
depression (See diagnosis of depression 
NOS contained in Lakeview Center Discharge 
Note dated April 2003).  If so, the 
examiner is asked to express an opinion as 
to whether the psychiatric disability is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active service.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



